DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 11/2/22.
Claims 1-11,14,16-20 and 23-25 are pending.
Claim 1 is amended.  Claims 23-25 are new. Claims 12,13,15,21 and 22 are cancelled.
The rejection of Claims 1-9 and 22 under 35 USC 112(b), or 35 USC 112(pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendments.
The rejections of Claims 1-7,9 and 22 under 35 USC 102(a)(1)/(a)(2) as being anticipated by US 2016/0276056 (US ‘056) are withdrawn in view of Applicant’s amendments. 
The rejections of Claims 1-9 and 22 under 35 USC 103 as being obvious over US ‘056 in view of US 2016/0236408 (US ‘408) are withdrawn in view of Applicant’s amendments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.
 Response to Amendment
The declaration under 37 CFR 1.132 filed 11/2/2022 is insufficient to overcome the rejection of claims based upon 35 USC 102(a)(1)/(a)(2) or 35 USC 103 as set forth in the last Office action because:  the claims are not commensurate in scope with the showing the in the declaration.  Specifically, the inventor’s declaration recites an example that includes loading levels of 50 % conductive carbon present in the composite, however, instant Claim 1 is not limited as such.  Further, as detailed in the rejections below, it is unclear whether the loading level discussed in the declaration has basis in the originally filed disclosure. 
Claim Interpretation
The Examiner notes the product by process limitations of Claims 1 and 23 and notes MPEP 2113 which states,  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the claim is directed to article comprising 50 weight % of a conductive material and it is unclear where this weight limitation is found in the originally filed Specification, Claims and/or Drawings.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,9 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US ‘056.
As to Claim 1, US ‘056 discloses a dispersion of graphene and polylactic acid that can be produced from a solid solution of polymer, graphene, dispersing agent and solvent and the resulting composite can be formed into fibers that are 3D printed into structures (para. 0138) wherein the graphene materials are uniformly dispersed into the polymer (para. 0145).  
However, US ‘056 fails to disclose the process steps of selective etching of the polymer thereby increasing the relative amount of the graphene present in the composite material. 
As to the difference, the Examiner notes the product by process interpretation of Claim 1 as discussed above, and notes that the prior art composition is discussed in the form of a dispersion that can be subsequently three dimensionally printed (para. 0138) and that dispersion plus dispersant allows for loading levels up to about 50 wt % of carbon(para. 0139).   Therefore, insofar as the prior art composite is processed into a 3D printed structure and contains the same components at the same loading levels of conductive material of the instant claims, the Examiner respectfully submits the prior art composite would read upon the composite of the instant claims even absent the limitations of the selective etching process steps. 
As to Claim 2, US ‘056 discloses that additional conductive fillers such as carbon black can be used with the graphene to enhance conductivity of the composite for electrode applications (para. 0169). 
As to Claim 3, see discussion of Claim 1 above. 
As to Claims 4-5, see discussion of Claim 1 above in regards to the process step of soaking in solvent. 
As to Claim 6, US ‘056 discloses ABS (acrylonitrile-butadiene-styrene) polymers (para. 0145). 
As to Claim 7, US ‘056 fails to disclose the use of electrolysis treatment step.
As to the difference, refer to discussion of Claim 1 above in regards to product by process claims. 
As to Claim 9, US ‘056 fails to disclose the use of solvent soaking step wherein the solvent is water. 
As to Claims 23-25, see discussion of Claim 1 above as well as the product by process limitations discussion above. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘056 further in view of US ‘408.
As to Claim 8, US ‘056 fails to disclose the use of polyvinyl alcohol as the polymer in the composite. 
As to the difference, US ‘408 discloses a 3D printing process whereby ABS, polylactic acid or polyvinyl alcohol can be used as starting materials to make 3D printed parts (para. 0006). 
It would have been obvious to substitute the ABS or polylactic acid of US ‘056 with the polyvinyl alcohol of US ‘408 as substitution of art recognized equivalents is within the level of the ordinarily skilled artisan.
Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
With respect to the 102 and 103 rejections, Applicants provide a declaration from the inventor which indicates that the prior art compositions which can be processed through a 3D printer can have only a maximum of 25 wt % of conductive carbon.  Further Applicants contend that the selective etching process of the instant claims allows for loading levels of conductive carbon in a 3D printed composite of 50 wt % conductive carbon while retaining structural integrity. 
The Examiner notes instant Claim 1 is not commensurate in scope with Applicant’s Declaration, namely, Claim 1 is not limited to a composition that contains 50 wt % or more of conductive material.  With respect to instant Claim 23, the Examiner notes that US ‘056 discloses dispersions that contain up to 50 % of the carbon conductive material (para. 0139).  While the reference is silent on whether this dispersion can be 3D printed, the Applicants have not provided a comparative showing in the declaration illustrating that the prior art dispersion cannot be printed with a 3D printing approach.  The Examiner also notes the new matter concerns raised in the 112 rejection detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 11/17/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762